DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. Applicant argues that “neither Yoon nor Legeret teach or suggest the features of a carriage including a lift frame having a rear surface and at least one support plate configured to be movable in the vertical direction along the main frame; at least one carriage robot mounted to the carriage and disposed on the lift frame; and wherein the at least one brake is mounted on the rear surface of the lift frame and configured to activate during a failure mode to prevent the carriage from falling, and wherein the at least one carriage robot is mounted to the at least one support plate and configured to transport a receiving container, as amended and claimed.”
The Examiner disagrees, noting that all newly added structural limitations are disclosed by Yoon, and that Legeret’s at least one brake is mounted to a rear surface of a lift frame (Legeret’s car, or carriage is interpreted as having a lift frame (outer shell of car) and a rear surface (rear wall of outer shell of car)).
In reference to claim limitations that were objected to for not having antecedence in the Specification, and Applicant’s noting that the Specification states that “unless otherwise defined, all the terms may have the same meaning that is generally understood by one of ordinary skill in the art. Thus, Applicant respectfully requests that these objections be removed,” the Examiner notes that such a statement does not preclude Applicant’s obligation to the requirement that “the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description” (see 37 CFR 1.75(d)(1)).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim limitations “driver” and “drive” lack antecedence in Applicant’s originally filed Specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1: “driver” (configured to move the carriage and the weight in the vertical direction).
Claim 2: “drive” (for rotating the timing pulley).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitations “driver” and “drive” are not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim limitation “upper alignment” is indefinite since the term “alignment” is not structure but a term that references a positional relation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Youn Tae Youl et al. (KR 10-1854044) in view of Legeret (US 2011/0155523).
Youn discloses;
Claim 1. A tower lift comprising: a main frame (102) extending in a vertical direction; a carriage (110) including a lift frame (112) having a rear surface (rear surface of 114) and at least one support plate (116) configured to be movable in the vertical direction along the main frame; a weight (144) disposed behind the carriage and configured to be movable in the vertical direction along the main frame; 
a driver (140) disposed on the main frame and configured to move the carriage and the weight in the vertical direction using at least one timing belt (142); 
an auto tensioner (148) disposed on a lower portion of the main frame and connected with the carriage and the weight by a balance belt (146); and an upper alignment (120) for aligning a horizontal position of the at least one timing belt, and at least one carriage robot (118) mounted to the carriage and disposed on the lift frame, and wherein the at least one carriage robot is mounted to the at least one support plate and configured to transport a receiving container (10) (Fig. 1-3).  
Claim 6. The tower lift of claim 1, wherein the auto tensioner comprises: a fixed pulley (left-hand lower pulley, Fig. 1) disposed below the carriage and the weight and on which the balance belt is engaged; and a movable pulley (right-hand lower pulley, Fig. 1) disposed adjacent to the fixed pulley and configured to press an inner side of the balance belt downward to maintain a tension of the balance belt (Fig. 1).  
	Youn does not recite;
Claim 1. At least one brake mounted to the carriage and disposed in close contact with the main frame, wherein the at least one brake is mounted on the rear surface of the lift frame and configured to activate during a failure mode to prevent the carriage from falling.
	However, Legeret discloses a tower lift (200) comprising a main frame (Fig. 1) extending in a vertical direction; a carriage (car) including a lift frame (outer shell of car) having a rear surface (rear wall of outer shell of car), the carriage configured to be movable in the vertical direction along the main frame; a weight (4), and a drive (6), and further teaches a safety brake (16a) is mounted on the rear surface of the lift frame and configured to activate during a failure mode to prevent the carriage from falling (Par. 0044-0046 and Fig. 1). 
Therefore, in view of Legeret’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youn’s tower lift to include a safety brake to reduce the risk of the carriage falling in the effect of system failure.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Legeret, and further in view of Müller et al. (DE 10-2007-039725).
Youn discloses;
Claim 2. The tower lift of claim 1, wherein the drive comprises: a pair of timing belts (shown in Fig. 4) having a first end portion connected with the carriage and a second end portion connected with the weight, respectively; a timing pulley (Par. 0029) configured in one piece (the disclosure is singular) and engaged with the timing belts; and a drive (disclosed as motor) for rotating the timing pulley (Par. 0029 and Fig. 4).  
	Youn does not recite the timing pulley having a pair of gear portions.
	However, Müller discloses a timing belt (27) driven by a drive pulley (29), and further discloses the drive pulley having a gear portion (outer periphery of 29) (Par. 0015-0018 and Fig. 1).
	Therefore, in view of Müller’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youn’s pulley to include a pair of gear portions (one for each of the disclosed timing belts) so that the timing belts would not slip in relation to the pulley.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Müller and Legeret, and further in view of Henkel et al. (DE 3138755), and;
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Legeret, and further in view of Henkel.
Youn does not recite;
Claim 3. The tower lift of claim 2, wherein the upper alignment comprises: a first upper alignment roller disposed between the timing belts; second upper alignment rollers disposed on both sides of the pair of timing belts, respectively; an upper fixed block to which the first upper alignment roller is mounted; and upper movable blocks to which the second upper alignment rollers are mounted respectively and configured to be movable in a direction parallel with a central axis of the timing pulley.  
Claim 4. The tower lift of claim 3, wherein the upper alignment further comprises: second upper fixed blocks disposed on both sides of the upper movable blocks, respectively; and elastic members disposed between the upper movable blocks and the second upper fixed blocks, respectively.  
Claim 7. The tower lift of claim 6, further comprising a lower alignment for aligning a horizontal position of the balance belt.  
Claim 8. The tower lift of claim 7, wherein the lower alignment comprises:  lower alignment rollers disposed adjacent to both sides of the balance belt, respectively, to prevent the balance belt from being disengaged from the fixed pulley; and lower movable blocks to which the lower alignment rollers are mounted respectively and configured to be movable in a direction parallel with a central axis of the fixed pulley.  
Claim 9. The tower lift of claim 8, wherein the lower alignment further comprises: lower fixed blocks disposed on both sides of the lower movable blocks, respectively; and elastic members disposed between the lower movable blocks and the lower fixed blocks, respectively.  
	However, Henkel discloses a belt (42) and a pair of pulleys (38 and 40), and further teaches an alignment roller (124) at both outer edges of the belt and configured to be movable in a direction parallel with a central axis of the pulleys, a fixed block (134), a movable block (146), and an elastic member (144) to constantly urges the alignment rollers against the respective belt edges (Col. 4-10 and Fig. 2 and 21).
Therefore, in view of Henkel’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youn’s invention to include 
upper and lower alignment rollers to maintain the desired belt position on the pulleys, and to further include fixed and movable blocks and elastic members to constantly urges the alignment rollers against the respective belt edges.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Youn, Müller, Legeret, and Henkel, and further in view of Davis (US 3,117,462) and;
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Youn and Henkel, and further in view of Davis.
Youn does not recite;
Claim 5. The tower lift of claim 3, wherein the upper alignment further comprises:  upper misalignment detection sensors for monitoring positions of the second upper alignment rollers to detect a misalignment state of the timing belts.  
Claim 10. The tower lift of claim 8, wherein the lower alignment further comprises: lower misalignment detection sensors for monitoring positions of the lower alignment rollers to detect a misalignment state of the balance belt.   
	However, Davis discloses a belt and pulley system (4, 18, 20, 22, and 24), and further discloses a misalignment detection sensor (28) to detect the belt position (Col. 1-2 and Fig. 1).
	Therefore, in view of Davis’ teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Youn’s invention to include upper and lower misalignment detection sensors to detect the belt position.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652